ACCEPTED
                                                                                       03-15-00121-CR
                                                                                               5737216
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  6/18/2015 4:05:46 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK



                              NO. 03-15-00121-CR                     FILED IN
                                                              3rd COURT OF APPEALS
                         IN THE COURT OF APPEALS                  AUSTIN, TEXAS
                                                              6/18/2015 4:05:46 PM
                         THIRD DISTRICT OF TEXAS
                                                                JEFFREY D. KYLE
                             AT AUSTIN, TEXAS                         Clerk



                                  TOM BENSON
                                    Appellant,

                                        VS.

                            THE STATE OF TEXAS,
                                  Appellee.


     APPELLANT'S UNOPPOSED MOTION TO EXTEND TIME TO FILE
                       HIS REPLY BRIEF



TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Appellant, Tom Benson asks this Court to grant an extension of time to file

his reply brief.

                                    Introduction

1. Appellant is Tom Benson; appellee is The State of Texas.

2. There is no specific deadline to file this motion to extend time. See Tex. R. App.

P. 38.6(d).



APPELLANT'S UNOPPOSED MOTION TO EXTENT TIME TO FILE HIS REPLY BRIEF
                                                                          PAGE l OF4
                               Argument & Authorities

3. The Court has the authority under Texas Rule of Appellate Procedure 38.6(d) to

extend the time to file a brief.

4. Appellant's reply brief is due on June 18, 2015.

5. Appellant requests the Court to extend the date his reply brief is due until June

25, 2015.

6. No previous extension has been granted to extend the time to file Appellant's

reply brief.

7. Appellant needs additional time to file his reply brief for two reasons: the staff

member who helps in the preparation of the briefs in on vacation this week and the

construction of the statute in question as raised in the State's brief was not

contained in the State's Motion for Summary Judgment and not presented to the

trial court and it has required additional time to completely present the issue in the

reply brief. The purpose of this request is not for delay but to see that justice is

done on issue raised by the State.

                                      Conclusion

8. The appellant needs and requests an extension until June 25, 2015 to file his

brief and the State of Texas does not opposed the request.



APPELLANT'S UNOPPOSED MOTION TO EXTENT TIME TO FILE HIS REPLY BRIEF
                                                                             PAGE2 OF4
                                       Prayer

9. For these reasons, Appellant asks the Court to grant an extension of time to file

his reply brief until June 25, 2015.

                                 Respectfully submitted,

                                 Isl Tom Benson

                                 Tom Benson, Prose
                                 900 Jackson Street, Suite 750
                                 Dallas, Texas 75202-4461
                                 Texas Bar I.D. 02170500
                                 (214) 742-9898
                                 tomrbenson@gmail.com




                             Certificate of Conference

       I certify that on June 18, 2015, my office communicated by email with Mr.

Tim Labadie, Assistant Travis County Attorney to tim.labadie@traviscountytx.gov

, Attorney for Appellee The State of Texas, who stated that he is unopposed to the

relief requested in the foregoing motion.


                                 Isl Tom Benson

                                 Tom Benson




APPELLANT'S UNOPPOSED MOTION TO EXTENT TIME TO FILE HIS REPLY BRIEF
                                                                           PAGE3 OF4
                          CERTIFICATE OF SERVICE

      I certify that I have on this 18th day of June, 2015, before 5:00 P.M., caused
a true and correct copy of the foregoing Appellant's Unopposed Motion to Extend
Time to File his Reply Brief to Mr. Tim Labadie, Assistant Travis County
Attorney by email to tim.labadie@traviscountytx.gov.


                                /s/ Tom Benson

                                Tom Benson




APPELLANT'S UNOPPOSED MOTION TO EXTENT TIJ\1E TO FILE HIS REPLY BRIEF
                                                                         PAGE40F4